DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kapoor et al. (USPN 10,158,292).  
With respect to claim 1, an electronic system (Fig. 1 details disclosed in Figs. 2A-2C), comprising:
 a first node (210 of Fig. 2A);
 a second node (220);
 a third node (ground, see Fig. 2C);
 at least one first electronic circuit powered between the first and second nodes (230 see static mode of Fig. 2A);
 a voltage regulator circuit (282, 292, 294 and 284 of Fig. 2C) connected between the first node (210/VDDH) and the second node (220/VDD) and configured to supply a regulated voltage at the second node (282 supplies VDD);
 wherein the at least one first electronic circuit and the voltage regulator circuit are electrically in parallel between the first and second nodes (during the static mode the circuits are connected as claimed); and 
at least one second electronic circuit powered between the second node and the third node (240/250).  
With respect to claim 2, the electronic system according to claim 1, further comprising a first switch in series with the at least one first electronic circuit between the first and second nodes (at least one of 260, 262, 270 and 272 of Fig. 2B).  
With respect to claim 3, the electronic system according to claim 2, further comprising a second switch coupling the third node to a connection node in series between the at least one first electronic circuit and the first switch (262 when the first switch is 272).  
With respect to claim 11, an electronic system, comprising: 
a first node (210 of Fig. 2A);
 a second node (220); 
a third node (ground);
 wherein the first node is configured to receive a supply voltage referenced to the third node (VDDH the full value of VDDH is referenced to ground); 
at least one first electronic circuit having a first terminal connected to the first node and having a second terminal connected to the second node (230 in the static mode); 
a voltage regulator circuit receiving power from the first node and configured to generate at the second node a regulated voltage referenced to the third node (282, 292, 284 and 294 of Fig. 2C generating VDD supplied to the second node. The full value is referenced to ground); and 
at least one second electronic circuit having a first terminal connected to the second node and having a second terminal connected to the third node (one of 240 and 250).  
With respect to claim 12, the electronic system according to claim 11, further comprising a first switch in series with the at least one first electronic circuit between the first and second nodes (one of 260, 262, 270 and 272 of Fig. 2B).  
With respect to claim 13, the electronic system according to claim 12, further comprising a second switch coupling the third node to a connection node in series between the at least one first electronic circuit and the first switch (262 when 272 is the first switch).  
With respect to claim 14, the electronic system according to claim 13, wherein the first switch is controlled to be closed when the second switch is controlled to be open, and vice versa (262 and 272 are controlled as claimed).  

Claim(s) 1, 4, 5, 11, 15, 16, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Umeda et al. (USPN 9,025,408).  
With respect to claim 1, an electronic system (Fig. 5), comprising:
 a first node (node connected to the output of 491/492);
 a second node (output of 260);
 a third node (ground);
 at least one first electronic circuit powered between the first and second nodes (one of the SRAM circuits of 420 between 110 and 260 when 131 is closed);
 a voltage regulator circuit (260) connected between the first node (output of 491/492) and the second node (output of 260) and configured to supply a regulated voltage at the second node (260 generates a regulated voltage);
 wherein the at least one first electronic circuit and the voltage regulator circuit are electrically in parallel between the first and second nodes (when 131 is closed the SRAM of 420 and 260 are connected in parallel via 110 and 131); and 
at least one second electronic circuit powered between the second node and the third node (one of the SRAM circuits of 450).  
With respect to claim 4, the electronic system according to claim 1, further comprising at least one third electronic circuit powered between the first and third nodes (other one of SRAM circuits of 420 when 133 is closed).  
With respect to claim 5. The electronic system according to claim 4, further comprising at least one third switch in series with the at least one third electronic circuit between the first and third nodes (133).  
With respect to claim 11, an electronic system (Fig. 5), comprising: 
a first node (node connected to the output of 492/491);
 a second node (node connected to the output of 260); 
a third node (ground);
 wherein the first node is configured to receive a supply voltage referenced to the third node (one of the output of 491 and the output of 100 when 492 is closed); 
at least one first electronic circuit having a first terminal connected to the first node and having a second terminal connected to the second node (one of the SRAM circuits of 420 when 131 is closed); 
a voltage regulator circuit receiving power from the first node and configured to generate at the second node a regulated voltage referenced to the third node (260); and 
at least one second electronic circuit having a first terminal connected to the second node and having a second terminal connected to the third node (one of the SRAM circuits of 450).  
With respect to claim 15, the electronic system according to claim 11, further comprising at least one third electronic circuit having a first terminal connected to the first node and having a second terminal connected to the third node (other one of the SRAM circuits of 420 when 133 is closed).  
With respect to claim 16, the electronic system according to claim 15, further comprising at least one third switch in series with the at least one third electronic circuit between the first and third nodes (133).  
With respect to claim 19, an electronic system (Fig. 5), comprising: 
a first node (node connected to the output of 492/491); 
a second node (output of 260);
 a third node (ground); 
a battery voltage connected between the first and third nodes (100); 
a voltage regulator circuit receiving the battery voltage from the first node and configured to generate a regulated voltage less than the battery voltage between the second and third nodes (260 when 492 is closed); 
a first electronic circuit connected between the first and third nodes (one SRAM of 420 when 133 is closed); 
a second electronic circuit connected between the first and third nodes (other one of SRAMs of 420 when 133 is closed) in parallel with the voltage regulator circuit ( the other one of SRAMs of 420 when 131 is closed); and
 a third electronic circuit connected between the first and third nodes (an additional one of the SRAMs of 420 when 133 is closed).  
With respect to claim 20, the electronic system according to claim 1, further comprising: 
a first switch connected in series with the first electronic circuit between the first and third nodes, said first switch controlled by a first control signal (133; signal controlling 133); 
a second switch connected in series with the second electronic circuit between the first and third nodes, said second switch controlled by a second control signal (132 note 132 connected to ground via 140, see Fig. 2; signal controlling 132); and 
a third switch connected in series with the second electronic circuit between the first and second nodes, said third switch controlled by a third control signal (131); 
wherein the second switch is controlled to be closed in response to the second control signal when the third switch is controlled to be open in response to the third control signal, and vice versa (the circuit operates as claimed when 131 is closed and 133 is open and when 131 is open and 133 is closed.  Note switches won’t be on at the same time since doing so would short out 260).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapoor et al. (USPN 10,158,292) in view of Paak (USPN 7,760,538).
With respect to claims 6 and 7, Kapoor et al. merely discloses the first electric circuit comprises an SRAM device.  Kapoor et al. fails to disclose the details of the SRAM device and thus fails to disclose:
With respect to claim 6, the “electronic system according to claim 1, wherein the at least one first electronic circuit comprises a voltage divider”; and  
With respect to claim 7, the “electronic system according to claim 1, wherein the at least one first electronic circuit comprises an amplifier.”  
	However, Paak discloses, in Fig. 2, a specific SRAM device comprising:
	a voltage divider (211 with 212) and an amplifier (one of the inverting amplifiers of 217/218).
	The SRAM of Paak has a simplified construction and reduced cost since it doesn’t require EEPROM.  Furthermore, it prevents losing information during power-off by through the use of the variable resistors that allow for restoration of the logic state.
	It would have been obvious to use the specific SRAM circuitry of Paak in place of the generic SRAM circuitry of Kapoor for the purpose of preventing information loss as well as having a simply constructed low cost SRAM device.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapoor et al. (USPN 10,158,292).
With respect to claim 8, Kapoor discloses the first voltage on the first node being greater than second voltage on the second node. However, Kapoor et al. fails to disclose the “voltage source connected between the first and third nodes and configured to provide a voltage greater than 15 V and wherein the voltage regulator is configured to deliver a voltage between the second and third nodes smaller than 10 V.” 
It would have been obvious to construct the circuit such that the first voltage on the first node is greater than 15 V and wherein the voltage regulator is configured to deliver a voltage between the second and third nodes smaller than 10 V, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  One would have been motivated to do so to supply a desired/required power supply voltage to devices that need such voltage levels.

Claim(s) 9, 10, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo (USPAPN 2019/0204841) in view of Umeda et al. (USPN 9,025,408).
 With respect to claim 9, Luo discloses,  a vehicle (130 of Fig. 2), comprising an electronic system (electronic system of the vehicle, e.g., see the removable SRAM storage of paragraph 0050).  Luo fails to disclose the details of the SRAM device/circuit.  Furthermore, Luo fails to disclose the vehicle including the electronic system “according to claim 1 and a voltage source connected between the first and third nodes.”  
However, Umeda et al. discloses an SRAM device (Fig. 5) comprising the electronic system according to claim 1 (see above rejection of claim 1 under Umeda et al.) and a voltage source (100 alone, or 100 with 491) connected between the first (voltage at the first node via at least one of 491, 492 and/or 110) and third nodes (ground). The SRAM circuitry of Umeda et al. The SRAM circuitry of Umeda et al. has a reduced power consumption and leakage current.
It would have been obvious to use the specific SRAM circuitry within the electronic circuitry of 130 Luo for the purpose of having a storage device with low power consumption and a low leakage current.   
With respect to claim 10. The vehicle according to claim 10, wherein the voltage source comprises a battery (see Battery of Fig. 2C of Kapoor et al.). 
	Claims 17 and 18 are rejected for essentially the same reasons as claims 9 and 10. 

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fuse (USPN 5,867,040) discloses in Figs. 10-12B, a circuit (see Fig. 11) that includes multiple circuit elements (each 10) receiving selectable (via switch circuit 33) upper and lower power supply voltage rails (VCC1-VCC4; VSS1-VSS4), wherein the switch circuits can provide any desired voltage level from the group of a high voltage level (VCC), a stepped-down-intermediate-voltage (VM) and a low level ground voltage (VSS) to any one of the upper and/or lower power supply voltage rails of the circuit elements (each 10).  Thus, the circuit elements may be connected in any desired serial or parallel fashion to each other and to the selectable voltages of VCC, VM and VSS.
Nakamura (USPN 5,270,581) discloses in Figs. 2 and 3 using a voltage regulator (15, see details in Fig. 3) for generating a stepped-down-intermediate-voltage. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849